 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                          DISTRICT OF NEVADA
 5
                                                    ***
 6
      ALFONSO VILLALOBOS,                                 Case No. 2:19-cv-01229-APG-BNW
 7
                             Plaintiff,
 8                                                        ORDER
             v.
 9
      D. SWENZL, et al.,
10
                             Defendants.
11

12

13           The United States Postal Service Returned as undeliverable the court’s advisory letter to
14   plaintiff Alfonso Villalobos. (Mail Returned as Undeliverable (ECF No. 3).) Thus, it appears
15   that Villalobos is no longer at the address on file with the court. Under Local Rule IA 3-1,
16
             An attorney or pro se party must immediately file with the court written
17           notification of any change of mailing address, email address, telephone number, or
             facsimile number. The notification must include proof of service on each
18           opposing party or the party’s attorney. Failure to comply with this rule may result
             in the dismissal of the action, entry of default judgment, or other sanctions as
19           deemed appropriate by the court.
20   Villalobos must file a notice with his current address with the court by November 18, 2019. If
21   Villalobos does not update his address by that date, the court will recommend dismissal of this
22   case.
23           IT IS SO ORDERED.
24

25           DATED: October 18, 2019
26

27
                                                          BRENDA WEKSLER
28                                                        UNITED STATES MAGISTRATE JUDGE
